FILED
                           NOT FOR PUBLICATION
                                                                             MAY 10 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


KELLY BREZOCZKY,                                 No.   18-15011

              Plaintiff-Appellant,               DC No. CV 16-4995 EJD

 v.
                                                 MEMORANDUM*
DOMTAR CORPORATION,

              Defendant-Appellee.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Edward J. Davila, District Judge, Presiding

                       Argued and Submitted March 12, 2019
                            San Francisco, California

Before:      WALLACE, TASHIMA, and McKEOWN, Circuit Judges.

      Plaintiff Kelly Brezoczky appeals from the district court’s grant of summary

judgment in favor of Domtar Corporation in a diversity action alleging breach of

an oral joint venture agreement. Brezoczky challenges the district court’s

conclusion on summary judgment that there is insufficient evidence of a binding



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
joint venture agreement between the parties. We have jurisdiction under 28 U.S.C.

§ 1291, and we review a district court’s grant of summary judgment de novo.

Branch Banking & Tr. Co. v. D.M.S.I., LLC, 871 F.3d 751, 759 (9th Cir. 2017).

We affirm.

      Although “the law requires little formality in the creation of a joint venture,”

Boyd v. Bevilacqua, 55 Cal. Rptr. 610, 619 (Ct. App. 1966), a contract still must be

sufficiently definite for the court to ascertain the parties’ obligations, to determine

whether those obligations have been performed or breached, and to provide a

rational basis for the assessment of damages. Bustamante v. Intuit, Inc., 45 Cal.

Rptr. 3d 692, 699 (Ct. App. 2006). A letter of intent may be a contract,

“[r]egardless of the title, if the content shows that the parties intended to be bound,

and the other requisites of a contract have been satisfied.” Rennick v. O.P.T.I.O.N.

Care, Inc., 77 F.3d 309, 315 (9th Cir. 1996).

      Here, the Letter of Intent (“LOI”) at the center of this case shows that

Domtar did not intend to be bound by its terms. The very first line of the LOI

characterizes the document as “non-binding.” The LOI goes on to expressly state

in Section 7 that “this LOI (except for Sections 3 through 9 hereof . . . ) is not

intended to be, and shall not be construed to be, a binding commitment, agreement

or contract.” Also, Section 9 allows either party to the LOI to terminate the LOI at


                                            2
any time after April 15, 2016. Therefore, the LOI is not a contract that binds

Domtar.

      Furthermore, it simply is implausible that Domtar made a separate oral

agreement with Brezoczky as an individual with the terms reflected in Section 2 of

the LOI. Brezoczky signed the non-binding LOI in her capacity as CEO of

Butterfly Health Inc. and not as an individual. There is no indication that

Brezoczky was negotiating contract terms for herself that were separate from the

negotiations she was conducting on behalf of her company. In this context, we

cannot use portions of the LOI that are explicitly non-binding on Domtar to show

that Domtar was bound by those terms to Brezoczky in her individual capacity.

      The voice mails, text messages, and emails sent by Domtar executives and

representatives to Brezoczky and to a third party are also consistent with Domtar’s

position that it reached only a tentative agreement with Brezoczky regarding the

potential terms of a possible partnership. When considered together with the LOI

and the context of the negotiations, the statements by Mike Fagan, Steve Makris,

and Christopher Ward do not give rise to a plausible inference that Domtar had a

separate oral joint venture agreement with Brezoczky as an individual.

      Brezoczky also challenges the district court’s denial of her motion for partial

summary judgment on Domtar’s affirmative defense on the issue of mitigation of


                                          3
damages. Because we affirm the district court’s summary judgment on the issue of

whether there was a joint venture agreement, the question of affirmative defenses

is moot. We therefore do not reach this issue.

      AFFIRMED.




                                         4